 

[ex10-1_001.jpg]



 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is entered into at Albany, New York,
as of December 1, 2017, between Plastic Printing Professionals, Inc., a New York
corporation, with its chief executive office located at 28 East Main Street,
Suite 1525, Rochester, New York 14614 (the “Borrower”) and Citizens Bank, N.A.,
a national banking association, with an address of 833 Broadway, Albany, New
York 12207 (the “Bank”).

 

FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents to and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:

 

1. GRANT OF SECURITY INTEREST

 

1.1       Grant of Security Interest. In consideration of the Bank’s extending
credit and other financial accommodations to or for the benefit of the Borrower,
the Borrower hereby grants to the Bank a security interest in, a lien on and
pledge and assignment of the Collateral (as hereinafter defined). The security
interest granted by this Agreement is given to and shall be held by the Bank as
security for the payment and performance of all Obligations (as hereinafter
defined), including without limitation, all amounts due and owing to the Bank
and all obligations respecting that certain Term Note Non-Revolving Line of
Credit, dated December 1, 2017, by Plastic Printing Professionals, Inc. in favor
of the Bank in the original principal amount of $800,000.00 (the “Note”; and
collectively, along with all other agreements, documents, certificates and
instruments delivered in connection therewith, the “Loan Documents”), and any
substitutions, modifications, extensions or amendments to any of the Loan
Documents.

 

1.2       Definitions. The following definitions shall apply:

 

  (a) “Bank Affiliate” shall mean any “Affiliate” of the Bank or any lender
acting as a participant under any loan arrangement between the Bank and the
Borrower(s). The term “Affiliate” shall mean with respect to any person, (a) any
person which, directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a) above.
For purposes of this definition, control of a person shall mean the power,
direct or indirect, (x) to vote 5% or more of the Capital Stock having ordinary
voting power for the election of directors (or comparable equivalent) of such
person, or (y) to direct or cause the direction of the management and policies
of such person whether by contract or otherwise. Control may be by ownership,
contract, or otherwise.         (b) “Code” shall mean the New York Uniform
Commercial Code as amended from time to time.         (c) “Collateral” shall
mean all of the Borrower’s present and future right, title and interest in and
to any and all of the personal property of the Borrower whether such property is
now existing or hereafter created, acquired or arising and wherever located from
time to time, including without limitation:

 

   

 

 

  (i) accounts;         (ii) chattel paper;         (iii) goods;         (iv)
inventory;         (v) equipment;         (vi) fixtures         (vii) farm
products;         (viii) instruments;         (ix) investment property;        
(x) documents;         (xi) commercial tort claims;         (xii) deposit
accounts;         (xiii) letter-of-credit rights;         (xiv) general
intangibles;         (xv) supporting obligations; and         (xvi) records of,
accession to and proceeds and products of the foregoing.

 

  (d) “Debtors” shall mean the Borrower’s customers who are indebted to the
Borrower.         (e) “Obligation(s)” shall mean, without limitation, all loans,
advances, indebtedness, notes, liabilities, rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, equity or equity
index swaps, equity or equity index options, bond options, interest rate
options, foreign exchange transactions, cap transactions, floor transactions,
collar transactions, forward transactions, currency swap transactions,
cross-currency rate swap transactions, currency options (provided, however, that
if and only if the Borrower is not an “eligible contract participant” (as
defined in the Commodity Exchange Act (7 U.S.C. § 1 et seq.) and any applicable
rules, as amended), then to the extent applicable law prohibits such Borrower
from entering into an agreement to secure any obligations in respect of a “swap”
(as defined in the Commodity Exchange Act and any applicable rules, as amended,
and referred to herein as a “Swap”), Obligations shall not include obligations
of the Borrower to Bank under any Swap) and amounts, liquidated or unliquidated,
owing by the Borrower to the Bank or any Bank Affiliate at any time, of each and
every kind, nature and description, whether arising under this Agreement or
otherwise, and whether secured or unsecured, direct or indirect (that is,
whether the same are due directly by the Borrower to the Bank or any Bank
Affiliate; or are due indirectly by the Borrower to the Bank or any Bank
Affiliate as endorser, guarantor or other surety, or as borrower of obligations
due third persons which have been endorsed or assigned to the Bank or any Bank
Affiliate, or otherwise), absolute or contingent, due or to become due, now
existing or hereafter arising or contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan
Documents. Said term shall also include all interest and other charges
chargeable to the Borrower or due from the Borrower to the Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.

 

 2 

 

 

  (f) “Person” or “party” shall mean individuals, partnerships, corporations,
limited liability companies and all other entities.

 

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.

 

1.3       Ordinary Course of Business. The Bank hereby authorizes and permits
the Borrower to hold, process, sell, use or consume in the manufacture or
processing of finished goods, or otherwise dispose of inventory for fair
consideration, all in the ordinary course of the Borrower’s business, excluding,
without limitation, sales to creditors or in bulk or sales or other dispositions
occurring under circumstances which would or could create any lien or interest
adverse to the Bank’s security interest or other right hereunder in the proceeds
resulting therefrom. The Bank also hereby authorizes and permits the Borrower to
receive from the Debtors all amounts due as proceeds of the Collateral at the
Borrower’s own cost and expense, and also liability, if any, subject to the
direction and control of the Bank at all times; and the Bank may at any time,
without cause or notice, and whether or not an Event of Default has occurred or
demand has been made, terminate all or any part of the authority and permission
herein or elsewhere in this Agreement granted to the Borrower with reference to
the Collateral, and notify Debtors to make all payments due as proceeds of the
Collateral to the Bank. Until Bank shall otherwise notify Borrower, all proceeds
of and collections of Collateral shall be retained by Borrower and used solely
for the ordinary and usual operation of Borrower’s business. From and after
notice by Bank to Borrower, all proceeds of and collections of the Collateral
shall be held in trust by Borrower for Bank and shall not be commingled with
Borrower’s other funds or deposited in any Bank account of Borrower; and
Borrower agrees to deliver to Bank on the dates of receipt thereof by Borrower,
duly endorsed to Bank or to bearer, or assigned to Bank, as may be appropriate,
all proceeds of the Collateral in the identical form received by Borrower.

 

1.4       Allowances. Absent an Event of Default the Borrower may grant such
allowances or other adjustments to Debtors (exclusive of extending the time for
payment of any item which shall not be done without first obtaining the Bank’s
written consent in each instance) as the Borrower may reasonably deem to accord
with sound business practice, including, without limiting the generality of the
foregoing, accepting the return of all or any part of the inventory (subject to
the provisions set forth in this Agreement with reference to returned
inventory).

 

1.5       Records. The Borrower shall hold its books and records relating to the
Collateral segregated from all the Borrower’s other books and records in a
manner satisfactory to the Bank; and shall deliver to the Bank from time to time
promptly at its request all invoices, original documents of title, contracts,
chattel paper, instruments and any other writings relating thereto, and other
evidence of performance of contracts, or evidence of shipment or delivery of the
merchandise or of the rendering of services; and the Borrower will deliver to
the Bank promptly at the Bank’s request from time to time additional copies of
any or all of such papers or writings, and such other information with respect
to any of the Collateral and such schedules of inventory, schedules of accounts
and such other writings as the Bank may in its sole discretion deem to be
necessary or effectual to evidence any loan hereunder or the Bank’s security
interest in the Collateral.

 

1.6       Legends. The Borrower shall promptly make, stamp or record such
entries or legends on the Borrower’s books and records or on any of the
Collateral (including, without limitation, chattel paper) as Bank shall request
from time to time, to indicate and disclose that Bank has a security interest in
such Collateral.

 

 3 

 

 

1.7       Inspection. The Bank, or its representatives, at any time and from
time to time, shall have the right at the sole cost and expense of Borrower, and
the Borrower will permit the Bank and/or its representatives: (a) to examine,
check, make copies of or extracts from any of the Borrower’s books, records and
files (including, without limitation, orders and original correspondence); (b)
to perform field exams or otherwise inspect and examine the Collateral and to
check, test or appraise the same as to quality, quantity, value and condition;
and (c) to verify the Collateral or any portion or portions thereof or the
Borrower’s compliance with the provisions of this Agreement.

 

1.8       Purchase Money Security Interests. To the extent the Borrower uses
proceeds of any loans to purchase Collateral, the repayment of such loans shall
be on a “first-in-first-out” basis so that the portion of the loan used to
purchase a particular item of Collateral shall be repaid in the order in which
Borrower purchased such item of Collateral.

 

1.9       Search Reports. Bank shall receive prior to the date of this Agreement
UCC search results under all names used by the Borrower during the prior five
(5) years, from each jurisdiction where any Collateral is located, from the
State, if any, where the Borrower is organized and registered (as such terms are
used in the Code), and the State where the Borrower’s chief executive office is
located. The search results shall confirm that the security interest in the
Collateral granted Bank hereunder is prior to all other security interests in
favor of any other person.

 

2. REPRESENTATIONS AND WARRANTIES

 

2.1       Accounts and Contract Rights. All accounts arise out of legally
enforceable and existing contracts, and represent unconditional and undisputed
bona fide indebtedness by a Debtor, and are not and will not be subject to any
discount (except such cash or trade discount as may be shown on any invoice,
contract or other writing delivered to the Bank). No contract right, account,
general intangible or chattel paper is or will be represented by any note or
other instrument, and no contract right, account or general intangible is, or
will be represented by any conditional or installment sales obligation or other
chattel paper, except such instruments or chattel paper as have been or
immediately upon receipt by the Borrower will be delivered to the Bank (duly
endorsed or assigned), such delivery, in the case of chattel paper, to include
all executed copies except those in the possession of the installment buyer and
any security for or guaranty of any of the Collateral shall be delivered to the
Bank immediately upon receipt thereof by the Borrower, with such assignments and
endorsements thereof as the Bank may request.

 

2.2       Location of Collateral. Except for sale, processing, use, consumption
or other disposition in the ordinary course of business, the Borrower will keep
all inventory and equipment only at locations specified in this Agreement or
specified to the Bank in writing. The Borrower shall, during the term of this
Agreement, keep the Bank currently and accurately informed in writing of each
location where the Borrower’s records relating to its accounts and contract
rights, respectively, are kept, and shall not remove such records or any of them
to another location without giving the Bank at least thirty (30) days prior
written notice thereof.

 

2.3       Third Parties. The Bank shall not be deemed to have assumed any
liability or responsibility to the Borrower or any third person for the
correctness, validity or genuineness of any instruments or documents that may be
released or endorsed to the Borrower by the Bank (which shall automatically be
deemed to be without recourse to the Bank in any event) or for the existence,
character, quantity, quality, condition, value or delivery of any goods
purporting to be represented by any such documents; and the Bank, by accepting
such security interest in the Collateral, or by releasing any Collateral to the
Borrower, shall not be deemed to have assumed any obligation or liability to any
supplier or Debtor or to any other third party, and the Borrower agrees to
indemnify and defend the Bank and hold it harmless in respect to any claim or
proceeding arising out of any matter referred to in this paragraph.

 

 4 

 

 

2.4       Payment of Accounts. Each account or other item of Collateral, other
than inventory and equipment, will be paid in full on or before the date shown
as its due date in the schedule of Collateral, in the copy of the invoice(s)
relating to the account or other Collateral or in contracts relating thereto.
Upon any suspension of business, assignment or trust mortgage for the benefit of
creditors, dissolution, petition in receivership or under any chapter of the
Bankruptcy Code as amended from time to time by or against any Debtor, any
Debtor becoming insolvent or unable to pay its debts as they mature or any other
act of the same or different nature amounting to a business failure, the
Borrower will immediately notify the Bank thereof.

 

3. AFFIRMATIVE COVENANTS

 

3.1       Inspection. Borrower will at all reasonable times make its books and
records available in its offices for inspection, examination and duplication by
the Bank and the Bank’s representatives and will permit inspection of the
Collateral and all of its properties by the Bank and the Bank’s representatives.
Borrower will from time to time furnish the Bank with such information and
statements as the Bank may request in its sole discretion with respect to the
Obligations or the Bank’s security interest in the Collateral. Borrower shall,
during the term of this Agreement, keep the Bank currently and accurately
informed in writing of each location where Borrower’s records relating to its
accounts and contract rights are kept, and shall not remove such records to
another location without giving the Bank at least thirty (30) days prior written
notice thereof.

 

3.2       Notice to Account Debtors. The Borrower agrees, at the request of the
Bank, to notify all or any of the Debtors in writing of the Bank’s security
interest in the Collateral in whatever manner the Bank requests and, hereby
authorizes the Bank to notify all or any of the Debtors of the Bank’s security
interest in the Borrower’s accounts at the Borrower’s expense.

 

3.3       Lien Law. If any account or general intangible included in the
Collateral represents money owing pursuant to any contract for the improvement
of real property or for a public improvement for purposes of the Lien Law of the
State of New York (the “Lien Law”), Borrower shall (i) give Bank notice of such
fact; (ii) receive and hold any money advanced by Bank with respect to such
account or general intangible as a trust fund to be first applied to the payment
of trust claims as such term is defined in the Lien Law (Section 71 or
otherwise); and (iii) until such trust claim is paid, not use or permit the use
of any such money for any purpose other than the payment of such trust claims.

 

4. DEFAULT

 

4.1       Default. “Event of Default” shall mean the occurrence of one or more
of any of the following events:

 

  (a) default of any liability, obligation, covenant or undertaking of the
Borrower or any guarantor of the Obligations to the Bank, hereunder or
otherwise, including, without limitation, failure to pay in full and when due
any installment of principal or interest or default of the Borrower or any
guarantor of the Obligations under any other Loan Document or any other
agreement with the Bank;         (b) failure of the Borrower or any guarantor of
the Obligations to maintain aggregate collateral security value satisfactory to
the Bank;         (c) default of any material liability, obligation or
undertaking of the Borrower or any guarantor of the Obligations to any other
party;         (d) if any statement, representation or warranty heretofore, now
or hereafter made by the Borrower or any guarantor of the Obligations in
connection with this Agreement or in any supporting financial statement of the
Borrower or any guarantor of the Obligations shall be determined by the Bank to
have been false or misleading in any material respect when made;

 

 5 

 

 

  (e) if the Borrower or any guarantor of the Obligations is a corporation,
trust, partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or its ceasing to carry on actively its
present business or the appointment of a receiver for its property;         (f)
the death of the Borrower or any guarantor of the Obligations and, if the
Borrower or any guarantor of the Obligations is a partnership or limited
liability company, the death of any partner or member;         (g) the
institution by or against the Borrower or any guarantor of the Obligations of
any proceedings under the Bankruptcy Code 11 USC §101 et seq. or any other law
in which the Borrower or any guarantor of the Obligations is alleged to be
insolvent or unable to pay its debts as they mature, or the making by the
Borrower or any guarantor of the Obligations of an assignment for the benefit of
creditors or the granting by the Borrower or any guarantor of the Obligations of
a trust mortgage for the benefit of creditors;         (h) the service upon the
Bank of a writ in which the Bank is named as trustee of the Borrower or any
guarantor of the Obligations;         (i) a judgment or judgments for the
payment of money shall be rendered against the Borrower or any guarantor of the
Obligations, and any such judgment shall remain unsatisfied and in effect for
any period of thirty (30) consecutive days without a stay of execution;        
(j) any levy, lien (including mechanics lien), seizure, attachment, execution or
similar process shall be issued or levied on any of the property of the Borrower
or any guarantor of the Obligations;         (k) the termination or revocation
of any guaranty of the Obligations; or         (l) the occurrence of such a
change in the condition or affairs (financial or otherwise) of the Borrower or
any guarantor of the Obligations, or the occurrence of any other event or
circumstance, such that the Bank, in its sole discretion, deems that it is
insecure or that the prospects for timely or full payment or performance of any
obligation of the Borrower or any guarantor of the Obligations to the Bank has
been or may be impaired.

 

4.2       Acceleration. If an Event of Default shall occur, at the election of
the Bank, all Obligations shall become immediately due and payable without
notice or demand, except with respect to Obligations payable on DEMAND, which
shall be due and payable on DEMAND, whether or not an Event of Default has
occurred.

 

The Bank is hereby authorized, at its election, after an Event of Default or
after Demand, without any further demand or notice except to such extent as
notice may be required by applicable law, to take possession and/or sell or
otherwise dispose of all or any of the Collateral at public or private sale; and
the Bank may also exercise any and all other rights and remedies of a secured
party under the Code or which are otherwise accorded to it in equity or at law,
all as Bank may determine, and such exercise of rights in compliance with the
requirements of law will not be considered adversely to affect the commercial
reasonableness of any sale or other disposition of the Collateral. If notice of
a sale or other action by the Bank is required by applicable law, unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Borrower agrees that ten (10)
days written notice to the Borrower, or the shortest period of written notice
permitted by such law, whichever is smaller, shall be sufficient notice; and
that to the extent permitted by law, the Bank, its officers, attorneys and
agents may bid and become purchasers at any such sale, if public, and may
purchase at any private sale any of the Collateral that is of a type customarily
sold on a recognized market or which is the subject of widely distributed
standard price quotations. Any sale (public or private) shall be without
warranty and free from any right of redemption, which the Borrower shall waive
and release after default upon the Bank’s request therefor, and may be free of
any warranties as to the Collateral if Bank shall so decide. No purchaser at any
sale (public or private) shall be responsible for the application of the
purchase money. Any balance of the net proceeds of sale remaining after paying
all Obligations of the Borrower to the Bank shall be returned to such other
party as may be legally entitled thereto; and if there is a deficiency, the
Borrower shall be responsible for repayment of the same, with interest. Upon
demand by the Bank, the Borrower shall assemble the Collateral and make it
available to the Bank at a place designated by the Bank which is reasonably
convenient to the Bank and the Borrower. The Borrower hereby acknowledges that
the Bank has extended credit and other financial accommodations to the Borrower
upon reliance of the Borrower’s granting the Bank the rights and remedies
contained in this Agreement including without limitation the right to take
immediate possession of the Collateral upon the occurrence of an Event of
Default or after DEMAND with respect to Obligations payable on DEMAND and the
Borrower hereby acknowledges that the Bank is entitled to equitable and
injunctive relief to enforce any of its rights and remedies hereunder or under
the Code and the Borrower hereby waives any defense to such equitable or
injunctive relief based upon any allegation of the absence of irreparable harm
to the Bank.

 

 6 

 

 

The Bank shall not be required to marshal any present or future security for
(including but not limited to this Agreement and the Collateral subject to the
security interest created hereby), or guarantees of, the Obligations or any of
them, or to resort to such security or guarantees in any particular order; and
all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising. To the extent that it lawfully may do so, the Borrower hereby agrees
that it will not invoke and irrevocably waives the benefits of any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Bank’s rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
guaranteed. Except as required by applicable law, the Bank shall have no duty as
to the collection or protection of the Collateral or any income thereon, nor as
to the preservation of rights against prior parties, nor as to the preservation
of any rights pertaining thereto beyond the safe custody thereof.

 

4.3       Power of Attorney. The Borrower hereby irrevocably constitutes and
appoints the Bank as the Borrower’s true and lawful attorney, with full power of
substitution, at the sole cost and expense of the Borrower but for the sole
benefit of the Bank, upon the occurrence of an Event of Default or after DEMAND
with respect to Obligations payable on DEMAND, to convert the Collateral into
cash, including, without limitation, completing the manufacture or processing of
work in process, and the sale (either public or private) of all or any portion
or portions of the inventory and other Collateral; to enforce collection of the
Collateral, either in its own name or in the name of the Borrower, including,
without limitation, executing releases or waivers, compromising or settling with
any Debtors and prosecuting, defending, compromising or releasing any action
relating to the Collateral; to receive, open and dispose of all mail addressed
to the Borrower and to take therefrom any remittances or proceeds of Collateral
in which the Bank has a security interest; to notify Post Office authorities to
change the address for delivery of mail addressed to the Borrower to such
address as the Bank shall designate; to endorse the name of the Borrower in
favor of the Bank upon any and all checks, drafts, money orders, notes,
acceptances or other instruments of the same or different nature; to sign and
endorse the name of the Borrower on and to receive as secured party any of the
Collateral, any invoices, freight or express receipts, or bills of lading,
storage receipts, warehouse receipts, or other documents of title of the same or
different nature relating to the Collateral; to sign the name of the Borrower on
any notice of the Debtors or on verification of the Collateral; and to sign, if
necessary, and file or record on behalf of the Borrower any financing or other
statement in order to perfect or protect the Bank’s security interest. The Bank
shall not be obliged to do any of the acts or exercise any of the powers
hereinabove authorized, but if the Bank elects to do any such act or exercise
any such power, it shall not be accountable for more than it actually receives
as a result of such exercise of power, and it shall not be responsible to the
Borrower except for its own gross negligence or willful misconduct. All powers
conferred upon the Bank by this Agreement, being coupled with an interest, shall
be irrevocable so long as any Obligation of the Borrower or any guarantor or
surety to the Bank shall remain unpaid or the Bank is obligated under this
Agreement to extend any credit to the Borrower.

 

 7 

 

 

4.4       Nonexclusive Remedies. All of the Bank’s rights and remedies not only
under the provisions of this Agreement but also under any other agreement or
transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Bank at such time or times and in such order of preference as
the Bank in its sole discretion may determine.

 

5. MISCELLANEOUS

 

5.1       Costs and Expenses. the Borrower shall pay to the Bank on demand any
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by the Bank in establishing, maintaining, protecting or enforcing any of
the Bank’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank’s
security interest in, title or right to the Collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of the
Obligations.

 

5.2       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

 

5.3       Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

5.4       Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.

 

5.5       Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. Notwithstanding any such termination, the Bank
shall have a security interest in all Collateral to secure the payment and
performance of Obligations arising after such termination as a result of
commitments or undertakings made or entered into by the Bank prior to such
termination. The Bank may transfer and assign this Agreement and deliver the
Collateral to the assignee, who shall thereupon have all of the rights of the
Bank; and the Bank shall then be relieved and discharged of any responsibility
or liability with respect to this Agreement and the Collateral. The Borrower may
not assign or transfer any of its rights or obligations under this Agreement.
Except as expressly provided herein or in the other Loan Documents, nothing,
expressed or implied, is intended to confer upon any party, other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.

 

5.6       Further Assurances. Borrower will from time to time execute and
deliver to Bank such documents, and take or cause to be taken, all such other or
further action, as Bank may request in order to effect and confirm or vest more
securely in Bank all rights contemplated by this Agreement and the other Loan
Documents (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in the Collateral
granted to the Bank by this Agreement or to comply with applicable statute or
law and to facilitate the collection of the Collateral (including, without
limitation, the execution of stock transfer orders and stock powers, endorsement
of promissory notes and instruments and notifications to obligors on the
Collateral). To the extent permitted by applicable law, Borrower authorizes the
Bank to file financing statements, continuation statements or amendments, and
any such financing statements, continuation statements or amendments may be
filed at any time in any jurisdiction. Bank may at any time and from time to
time file financing statements, continuation statements and amendments thereto
which contain any information required by the Code for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower.
Borrower agrees to furnish any such information to Bank promptly upon request.
In addition, Borrower shall at any time and from time to time take such steps as
Bank may reasonably request for Bank (i) to obtain an acknowledgment, in form
and substance satisfactory to Bank, of any bailee having possession of any of
the Collateral that the bailee holds such Collateral for Bank, (ii) to obtain
“control” (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Bank, and (iii) otherwise to insure the continued perfection and
priority of Bank’s security interest in any of the Collateral and the
preservation of its rights therein. Borrower hereby constitutes Bank its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released.

 

 8 

 

 

5.7       Amendments and Waivers. This Agreement may be amended and Borrower may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if Borrower shall obtain the Bank’s prior written consent to
each such amendment, action or omission to act. No course of dealing and no
delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or any other right and waiver on any one or
more occasions shall not be construed as a bar to or waiver of any right or
remedy of Bank on any future occasion.

 

5.8       Terms of Agreement. This Agreement shall continue in full force and
effect so long as any Obligations or obligation of Borrower to Bank shall be
outstanding, or the Bank shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between Borrower and Bank and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Bank or any of the liabilities,
obligations or undertakings of Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

 

5.9       Notices. Any notice under or pursuant to this Agreement shall be a
signed writing or other authenticated record (within the meaning of Article 9 of
the Code). Any notices under or pursuant to this Agreement shall be deemed duly
received and effective if delivered in hand to any officer or agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Borrower or Bank at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party.

 

5.10       Governing Law. This Agreement shall be governed by federal law
applicable to the Bank and, to the extent not preempted by federal law, the laws
of the State of New York.

 

5.11       Reproductions. This Agreement and all documents which have been or
may be hereinafter furnished by Borrower to the Bank may be reproduced by the
Bank by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).

 

5.12       Jurisdiction and Venue. Borrower irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in New York,
over any suit, action or proceeding arising out of or relating to this
Agreement. Borrower irrevocably waives, to the fullest extent it may effectively
do so under applicable law, any objection it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court and any claim that the same has been brought in an inconvenient forum.
Borrower hereby consents to any and all process which may be served in any such
suit, action or proceeding, (i) by mailing a copy thereof by registered and
certified mail, postage prepaid, return receipt requested, to the Borrower’s
address shown in this Agreement or as notified to the Bank and (ii) by serving
the same upon the Borrower in any other manner otherwise permitted by law, and
agrees that such service shall in every respect be deemed effective service upon
Borrower.

 

 9 

 

 

5.13       JURY WAIVER. THE BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY
AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR
ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

Executed as of December 1, 2017.

 

  Borrower:   Plastic Printing Professionals, Inc.         By:     Philip Jones,
Treasurer

 

Accepted: Citizens Bank, N.A.         By:     Name:  Douglas Dandurand   Title:
Vice President  

 

 10 

 

 

LOSS PAYMENT ENDORSEMENT

 

Endorsement to be attached to and made a part of policy No. _________________,
dated of the _________________________ (Insurance Company) issued to Plastic
Printing Professionals, Inc., herein called the named insured.

 

Loss, if any, under this policy shall be payable to Citizens Bank, N.A. (the
“Lender”), with a principal place of business at 833 Broadway, Albany, New York,
as lender, pledgee, mortgagee, lienor, security interest holder, entruster,
owner or in any other capacity in which it holds an insurable interest, as its
interest may appear. It is understood that the Lender now has or will acquire,
from time to time hereafter, an insurable interest in property insured under
this policy, which interest will be established by written evidence, including
without limitation warehouse receipts, bills of lading, assignments, mortgages,
pledges, factoring agreements, accounts receivable financing agreements,
security interest agreements, factors lien agreements, other agreements or
documents, financing statements, trust receipts or records maintained by the
Lender.

 

This insurance, solely as to the interest of the Lender therein, shall not be
impaired or invalidated, in whole or in part, by reason of any act or neglect of
the named insured or any subsequent owner of any of the property insured under
this policy, or by any change in the title of ownership of such property, or by
the occupation of the premises wherein such property is located or by any breach
of or failure to comply with any warranty or condition of the policy over which
the Lender has no control. This policy shall not be canceled or materially
changed as to the interest of the Lender, unless at least Ten (10) days (or in
case of war risk coverage, at least two days) prior written notice of such
cancellation or change has been given to the Lender. The Lender shall have the
right, but only if it so elects, to pay any premium which may be or become due
under this policy; but shall not, in any event, have the obligation to do so or
any obligation or liability therefor. All other terms and conditions of the
policy to which this endorsement is attached and of which it is a part remain
unchanged. This endorsement cannot be changed or terminated orally.

 

____________________________   ____________________________   Date   Insurance
Company  

 

   

 

 

 



 